United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, FOREST PARK POST
OFFICE, Forest Park, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1004
Issued: March 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 6, 2020 appellant filed a timely appeal from November 22, 2019 and March 9,
2020 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective August 22, 2019, pursuant to 20 C.F.R. § 10.500(a).
FACTUAL HISTORY
On October 2, 2013 appellant, then a 48-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed a left shoulder condition causally related to

1

5 U.S.C. § 8101 et seq.

factors of his federal employment, including delivering mail.2 He indicated that he first became
aware of the condition on October 1, 2013 and realized its relationship to his federal employment
on August 29, 2013. Appellant stopped work on August 29, 2013 and returned on
December 2, 2013. OWCP accepted his claim for left shoulder disorder of the bursae and tendons
and other affections of the left shoulder region. It paid wage-loss compensation benefits on the
supplemental rolls for intermittent periods of disability beginning October 19, 2013. On
September 2, 2014 appellant underwent authorized left shoulder arthroscopic surgery and stopped
work. OWCP paid him wage-loss compensation benefits and placed him on the periodic rolls,
effective July 24, 2016.3
Appellant continued to receive medical treatment. In a May 21, 2018 report,
Dr. Michael P. Bernot, a Board-certified orthopedic surgeon and sports medicine specialist,
indicated that appellant was seen for follow-up of his left shoulder rotator cuff tendinitis. Upon
examination of appellant’s left shoulder, he observed tenderness on palpation and positive Neer
and Hawkins impingement tests. Dr. Bernot diagnosed left shoulder inflammation of the rotator
cuff tendon and left shoulder pain. He recommended that appellant return to light-duty work with
restrictions of no repetitive overhead lifting, no casing mail, and no mail delivery.
On May 22, 2018 OWCP referred appellant to Dr. Howard Krone, a Board certified
orthopedic surgeon, for a second opinion evaluation and requested that he provide an opinion on
appellant’s ability to work. In a June 11, 2018 report, Dr. Krone described appellant’s history of
injury and reviewed his medical records, including the statement of accepted facts (SOAF).4 He
noted examination findings of generalized tenderness over both shoulders, primarily over the
anterior aspect of the acromion, and positive Neer impingement sign. Dr. Krone completed a work
capacity evaluation form (Form OWCP-5c), which indicated that appellant had reached maximum
medical improvement and that he could return to work with a heavy strength level.
In a July 16, 2018 work status note, Dr. Bernot reported diagnoses of left shoulder
subacromial impingement. He indicated that appellant could work light duty with restrictions of
no repetitive overhead lifting, no casing mail, and no mail delivery.
OWCP determined that a conflict in medical evidence existed between Dr. Bernot,
appellant’s treating physician, and Dr. Krone, OWCP’s second opinion examiner, with regard to
appellant’s ability to work. As such, it referred appellant to Dr. Michael Gruber, a Board certified
orthopedic surgeon and orthopedic sports medicine specialist, for an impartial medical
examination in order to resolve the conflict of medical evidence. In an October 24, 2018 report,
2
Appellant has a prior occupational disease claim filed on September 4, 2009 under File No. xxxxxx594, which
OWCP accepted for right shoulder impingement syndrome. OWCP paid wage-loss compensation benefits for total
disability from February 8 through March 2, 2010. It combined that case with this current case, File No. xxxxxx831,
with File No. xxxxxx594 serving as the master file.
3
On February 17, 2015 OWCP granted appellant a schedule award for 10 percent permanent impairment of the left
upper extremity (arm). The award ran for 31.2 weeks from January 13 to August 19, 2015.
4

The evidence of record contains a May 12, 2016 SOAF, which noted that appellant’s current claim was accepted
for left shoulder disorder of bursae and tendons and left shoulder impingement syndrome. It also noted that appellant
had a previously accepted right shoulder condition under File No. xxxxxx594.

2

Dr. Gruber reviewed appellant’s medical records and the SOAF. He recounted appellant’s
complaints of bilateral shoulder pain with forward elevation and overhead activities. Upon
examination of appellant’s bilateral shoulders, Dr. Gruber observed no inflammatory findings and
no significant pain upon palpation. Hawkins and Neer impingement testing produced pain
bilaterally, more on the left than the right. Dr. Gruber reported that an x-ray scan showed good
glenohumeral joint space and a normal acromiohumeral distance. He diagnosed left shoulder pain
following surgical decompression and distal claviculectomy. Dr. Gruber opined that appellant
would not be able to return to work as a city letter carrier. He indicated that appellant was capable
of performing work within the limitations outlined in the January 2015 functional capacity
evaluation (FCE) report.5 Dr. Gruber also completed a Form OWCP-5c, which noted that
appellant had permanent restrictions of occasional reaching and no reaching above the shoulder.
In a November 16, 2018 letter, OWCP requested that the employing establishment prepare
a written job offer consistent with Dr. Gruber’s October 24, 2018 work restrictions.
In a February 5, 2019 memorandum of a telephone call (Form CA-110), E.J., an injury
compensation specialist for the employing establishment, informed OWCP that the employing
establishment had provided appellant a job offer based on Dr. Gruber’s work restrictions, but
appellant did not show up. An OWCP claims examiner requested that the employing establishment
provide OWCP with a copy of the job offer.
In April 18 and June 18, 2019 CA-110 forms, an OWCP claims examiner informed E.J.
that it still had not received a copy of the job offer. E.J. noted that the job offer remained available
and would remain available in the future.
In an April 29, 2019 letter, E.J. informed OWCP that it was attaching the job offer for
appellant. She indicated that the job offer remained available.
On June 18, 2019 OWCP received an offer of modified assignment dated January 4, 2019.
The assignment title was “modified city carrier.” The job offer noted that the position was fulltime with an annual salary of $62,499.00 and available on January 12, 2019. The duties of the job
position required preparing mail for delivery for 30 minutes to one hour, casing mail while on the
platform to avoid reaching above the shoulder for one to two hours, and mail delivery for four to
five hours. The physical requirements of the modified-duty position included simple grasping and
reaching, lifting, pushing, and pulling up to 25 pounds frequently for one to two hours, walking
and standing for two hours, and driving for four to five hours.
The evidence of record also contained a copy of PS Form 3811 (Signature Card), which
contained appellant’s signature and address.

5

A January 12, 2015 FCE report indicated that appellant’s lifting capabilities were at the light/medium physical
demand category. The report noted that within the medium category, he was capable of lifting 25 to 35 pounds and
within the light category, reaching with the right hand on a frequent basis, and reaching with the left hand/reaching
overhead on an occasional basis.

3

In a July 18, 2019 Form CA-110, the employing establishment confirmed that the job offer
dated January 4, 2019 was still available and valid.
On July 18, 2019 OWCP issued appellant a notice of proposed termination. It informed
appellant that he had been provided with a “temporary light-duty assignment as a modified city
carrier” on January 4, 2019. OWCP noted that it had been advised that he had refused to accept
or report to the job assignment provided. It indicated that it had reviewed the “temporary lightduty assignment” and determined that it comported with the work restrictions provided by
Dr. Gruber in his October 24, 2018 impartial medical report. OWCP also informed appellant of
the provisions of 20 C.F.R. § 10.500(a) and further advised that his entitlement to wage-loss
compensation would be terminated under this provision if he did not accept the offered temporary
assignment or provide a written explanation with justification for his refusal within 30 days. It
noted that the actual earnings “in the assignment would meet or exceed the current wages of the
job held when injured. Therefore, you would not be entitled to ongoing wage-loss compensation.”
In a July 23, 2019 letter, appellant noted his disagreement with the July 18, 2019 notice of
proposed termination letter. He alleged that he never received the January 4, 2019 job offer for
the modified city carrier position and never declined the job offer. Appellant also asserted that
Dr. Gruber had indicated in his October 24, 2018 report that he was unable to work as a city letter
carrier.
In an August 22, 2019 Form CA-110, the employing establishment verified that the
January 4, 2019 job offer was still available.
By decision dated August 22, 2019, OWCP terminated appellant’s wage-loss
compensation benefits, effective that date, pursuant to 20 C.F.R. § 10.500(a).
On September 20, 2019 appellant requested reconsideration. He asserted that both his
treating physician, Dr. Bernot, and OWCP’s impartial medical examiner, Dr. Gruber, had advised
him that he could not return to his city letter carrier position due to his bilateral shoulder injuries.
Appellant also asserted that he never received a letter from the employing establishment regarding
the January 4, 2019 job offer. He noted that the PS Form 3811 signature card had cropped off the
date it was delivered. Appellant submitted copies of January 5, 2018 and January 4, 2019 job
offers, Dr. Bernot and Dr. Gruber’s medical reports, and a city carrier position description.
By decision dated November 22, 2019, OWCP denied modification of the August 22, 2019
decision.
On December 31, 2019 appellant requested reconsideration. He alleged that he had total
disability, not temporary disability, since Dr. Gruber indicated that his restrictions were
permanent. Appellant also contended that it was impossible for him to perform the duties of the
January 4, 2019 modified city carrier job position without repetitively reaching out with his left
upper extremity or repetitive reaching above the shoulder. He further asserted that Dr. Gruber
failed to consider any medical restrictions due to his accepted right shoulder injury. Appellant
submitted a copy of the January 4, 2019 job offer and copies of Dr. Bernot and Dr. Gruber’s work
restrictions.

4

In a March 9, 2020 decision, OWCP denied modification of the November 22, 2019
decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.6
OWCP regulations at 20 C.F.R. § 10.500(a) provides in relevant part:
“(a) Benefits are available only while the effects of a work-related condition
continue. Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related medical condition prevents him
or her from earning the wages earned before the work-related injury. For example,
an employee is not entitled to compensation for any wage loss claimed on a [Form]
CA-7 to the extent that evidence contemporaneous with the period claimed on a
[Form] CA-7 establishes that an employee had medical work restrictions in place;
that light duty within those restrictions was available; and that the employee was
previously notified in writing that such duty was available. Similarly, an employee
receiving continuing periodic payments for disability was not prevented from
earning the wages earned before the work-related injury if the evidence establishes
that the employing [establishment] had offered, in accordance with OWCP
procedures, a temporary light-duty assignment within the employee’s work
restrictions.”7
When it is determined that an employee is no longer totally disabled from work and is on
the periodic rolls, OWCP’s procedures provide that the claims examiner should evaluate whether
the evidence of record establishes that light-duty work was available within his or her restrictions.
The claims examiner should provide a pretermination or prereduction notice if appellant is being
removed from the periodic rolls.8 When the light-duty assignment either ends or is no longer
available, the claimant should be returned to the periodic rolls if medical evidence supports
continued disability.9
OWCP’s procedures further advise: “If there still would have been wage loss if the
claimant had accepted the light-duty assignment, the claimant remains entitled to compensation

6
A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
7

20 C.F.R. § 10.500(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9(c)(1)
(June 2013).
9

Id.

5

benefits based upon the temporary actual earnings WEC [wage-earning capacity] calculation (just
as if he/she had accepted the light-duty assignment).”10
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation benefits, effective August 22, 2019, pursuant to 20 C.F.R. § 10.500(a).
OWCP terminated appellant’s wage-loss compensation on August 22, 2019 pursuant to 20
C.F.R. § 10.500(a). The Board, however, is unable to determine from the current record whether
its termination of his benefits is proper under 20 C.F.R. § 10.500(a) since it cannot be established
whether he had been offered a temporary or a permanent employment position. OWCP’s
procedures require that when an employing establishment provides an alternate employment
position to a partially disabled employee who cannot perform his or her date-of-injury position, it
must be determined whether the offered position is permanent or temporary in nature. If the
employment offered to an employee on the periodic rolls is temporary and the employee does not
accept the position, section 20 C.F.R. § 10.500(a) applies. However, if the offered employment is
permanent in nature and the employee does not accept the position the penalty provisions under 5
U.S.C. § 8106(c) apply.11
The evidence of record contains a January 4, 2019 written job offer for a position of
“modified city carrier” beginning January 12, 2019. The job offer noted the duties and physical
requirements of the modified assignment. The assignment was for full-time work and had an
annual salary of $62,499.00. OWCP subsequently issued a proposed termination of wage-loss
compensation on July 18, 2019. It noted that appellant had been provided with a “temporary
light[-]duty assignment as a modified city carrier” on January 4, 2019. The Board finds, however,
that there is no documentation of record supporting that the offered assignment was temporary in
nature.12 The January 4, 2019 job offer did not indicate whether the position was temporary and
the employing establishment did not provide a cover letter advising appellant or OWCP whether
the modified city carrier position was temporary or permanent.
Appellant began receiving wage-loss compensation on the periodic rolls, effective July 24,
2016, and was still on the periodic rolls at the time of the January 4, 2019 offer of employment.
Therefore, to terminate his wage-loss compensation benefits pursuant to 20 C.F.R. § 10.500(a),
OWCP had the burden of proof to establish that the offered employment position was temporary
in nature. This determination is critical as a permanent job offer would require OWCP to terminate
benefits in compliance with the strict provisions of section 8106(c). As it cannot be established

10

Id. at Chapter 2.814.9(c)(8).

11

Id. at Chapter 2.814.4.

12

See C.C., Docket No. 19-0241 (issued August 12, 2019) (the Board reversed the termination of a claimant’s
wage-loss compensation benefits under 20 C.F.R. § 10.500 because it was unclear from the record whether the
assignment offered to the claimant on the periodic rolls was temporary in nature).

6

that appellant’s job offer was a temporary position, OWCP has not met its burden of proof to
terminate wage-loss compensation pursuant to 20 C.F.R. § 10.500(a).13
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation benefits, effective August 22, 2019, pursuant to 20 C.F.R. § 10.500(a).
ORDER
IT IS HEREBY ORDERED THAT the March 9, 2020 and November 22, 2019 decisions
of the Office of Workers’ Compensation Programs are reversed.
Issued: March 15, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See C.W., Docket No. 18-1779 (issued May 6, 2019).

7

